DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/22/20 and 12/14/21 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the rectangular region" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends, recites a first rectangular region R1 and a second rectangular region R2. It is unclear which of the first and second rectangular regions is being references. For the purposes of expediting prosecution, “the rectangular region” will be interpreted as the second rectangular region R2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita et al. (US 6,350,540).
Regarding claim 1, Sugita teaches a fuel cell gas supply and diffusion layer, or gas diffusion layer (52, 56), comprising:
a sheet-like porous body layer capable of gas permeating and gas diffusing, and having conductivity (Figure 1, column 4 lines 40-69);
a plurality of gas passage grooves, or flow passages (58, 60), formed on one surface of the porous body layer in parallel and formed in a wave shape (e.g. moving in alternately opposite directions) from an inflow side (32a, 34a) to an outflow side (32b, 34b) (Figure 1, column 3 lines 39-59);
wherein as viewed in a plan view, the gas passage grooves meet the requirements of claim 1:

    PNG
    media_image1.png
    585
    536
    media_image1.png
    Greyscale



As for claim 2, it is seen above in annotated Figure 1 of Sugita that L1 is nearly the same as L.

Regarding claims 6 and 7, Sugita teaches that the gas diffusion layer (56) is for the cathode gas for supplying air (column 3 lines 17-20).

With regard to claims 10 and 19, Sugita teaches a gas shielding plate, or separator plate (16), wherein the fuel cell gas supply and diffusion layer (56) as discussed above with reference to claim 1 is disposed on the gas shielding plate (16) with the gas grooves located on the separator side and which forms gas passage grooves with the gas flow paths (Figures 1 and 2, column 3 lines 39-59).
As for claims 11 and 20, Sugita teaches a fuel cell stack (10) formed by laminating the separator of claim 10 and a membrane electrode assembly, or fuel cell unit (12), provided on the other side of the gas passage grooves (60) (Figure 1, column 2 lines 40-47).
Regarding claims 15 and 16, Sugita teaches that the gas diffusion layer (56) is for the cathode gas for supplying air (column 3 lines 17-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita as applied to claims 1, 2, 6, and 15 above, and further in view of Peng et al. (US 2007/0178359) and Watanabe (US 2016/0260987).
The teachings of Sugita as discussed above are incorporated herein.
Sugita teaches the fuel cell gas supply and diffusion layer of claims 1 and 2. Sugita further teaches that the gas passage grooves are formed to match the passage shapes of the separator (column 3 lines 39-59).
Regarding claims 3 and 12, Peng teaches providing flow channels of a separator wherein the flow channels are crossed perpendicularly by a groove, or mixed space (114), of  (Figure 3, [0033]). The examiner notes that the limitation “gas pressure equalizing grooves” contains functional language, defining the groove by what it does rather than what it is. The examiner finds that, since the mixed space of Peng is structurally the same as the claimed gas pressure equalizing groove, the limitation is met by Peng. MPEP 2114 II
Regarding claims 8, 9, 17, and 18, Peng teaches that the width (W1) of the inflow (130) side end portion gas passage grooves (121) is greater than the width (W2) of the outflow (130’) side end portion gas passage grooves (122), and that the formation density out the outflow side is higher than the formation density at the inflow side (Figure 3, Table 1).
Peng teaches that the flow channel configuration as discussed above is desirable for preventing problems of reduced flow, non-uniform current density, and local increases in reaction heat ([0012]).
It would have been obvious to the skilled artisan at the time of the invention to form the channels of the separator and gas diffusion layer of Sugita such as suggested by Peng in order to prevent problems of reduced flow, non-uniform current density, and local increases in reaction heat.

With further regard to claims 3, 8, 9, 12, 17, and 18, Peng fails to teach that the grooves are formed in a zigzag shape.
Watanabe teaches a flow area for a fuel cell including channels formed in a zigzag shape (Figure 25). Watanabe further teaches that the zigzag shape promotes uniform diffusion of cathode gas and forcible elimination of product water steam or product liquid water ([0147]).
It would have been obvious to use the known channel shape of Watanabe in the separator and gas diffusion layer of Sugita in view of Peng in order to promote uniform diffusion of cathode gas and forcible elimination of product water steam or product liquid water.

With further regard to claims 3, 8, 9, 12, 17, and 18, Sugita as modified by Peng and Watanabe does not specifically teach the claimed R and L relationships of claims 1 and 2; however, the examiner finds that it would have been an obvious matter of design choice to determine the workable zigzag shapes and density to achieve the desired gas diffusion and water elimination. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV B

Regarding claims 4 and 13, it is noted that Peng teaches the depth of adjacent channels (Table 1) but is silent on the depth of the mixed space (114). The examiner finds that the skilled artisan would be motivated to make the mixed space the same depth as one set of channels in order to make production of the separators and gas diffusion layers simpler.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita as applied to claims 1 and 2 above, and further in view of Ishimoto et al. (US 2021/0143460) and Yamazaki et al. (US 2017/0365862).
The teachings of Sugita as discussed above are incorporated herein.
Sugita teaches the gas supply and diffusion layer of claims 1 and 2 but is silent on a microporous layer on the other surface of the layer.
Ishimoto teaches a gas diffusion layer including gas passage grooves (260) on one surface and microporous layer on the opposite side ([0094], [0096]).
Yamasaki teaches that the use of a microporous layer such as discussed above is desirable for providing a water-repellent layer ([0061]).
It would have been obvious to the skilled artisan at the time of the invention to form a microporous layer on the other surface of the diffusion layer of Sugita such as suggested by Ishimoto and Yamazaki in order to provide a water-repellent layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729